Citation Nr: 0723007	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30-percent disabling, including 
entitlement to a rating higher than 10 percent from November 
3, 2004, to December 8, 2006, and entitlement to a 
compensable initial rating from July 19, 2003, to November 2, 
2004.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
dermatophytosis and assigned a noncompensable rating; 
effective July 19, 2003.  Subsequently, the veteran was 
assigned a 10-percent rating from November 3, 2004, to 
December 8, 2006, and he was assigned a 30-percent rating 
from December 9, 2006, to the present.  Due to the fact that 
the maximum benefit was not granted, the issue of entitlement 
to an increased rating remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has dermatophytosis covering 36 percent of 
his entire body.  

3.  In the 12-month period preceding the veteran's December 
2006 VA examination, the veteran was treated only with 
topical creams, lotions, and ointments.


CONCLUSION OF LAW

1.  The criteria for a 30-percent rating for dermatophytosis 
have been met as of July 19, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 
7813 and 7806 (2006).  

2.  The criteria for an evaluation greater than 30 percent 
for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7813 and 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  He was also 
advised in a letter dated in March 2006 of the 
evidence needed to substantiate the downstream issue of 
entitlement to a higher initial rating.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The March 2006 included notice of the five 
elements of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Accordingly, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was given prior to the 
appealed AOJ decision, which gives rise to this appeal of 
downstream issues.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
Thus, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Therefore, 
the Board turns to the merits of the veteran's claim.

In July 2003, the veteran filed a claim of service connection 
for a skin disability.  In his application for benefits, he 
indicated that while in service he developed a rash and it 
continued on and off for a period in excess of three years.  
Currently, the symptoms associated with his skin condition 
limit the tasks in which he can participate.  The veteran 
indicated that his skin became red and inflamed when he 
perspired and anytime his skin came into contact with warm 
water or sun.  He noted that he did not have an active rash 
on his skin at the time of his discharge exam, but the 
condition has reoccurred since his discharge from the Marine 
Corps.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's dermatophytosis is evaluated using criteria 
found at 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7806 and 
7813.  The rating criteria under DC 7813 include ringworm of 
the body, the head, the feet, the beard area, the nails and 
the inguinal area (jock itch).  This DC directs that 
disability associated with dermatophytosis be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

38 C.F.R. § 4.118, DC 7806, sets out the criteria for 
evaluating dermatitis or eczema.  This DC assigns a 10-
percent rating for dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30-percent rating is assigned for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
during the past 12-month period is assigned a 60-percent 
rating.  See 38 C.F.R. § 4.118.

The veteran's dermatophytosis disability is evaluated using 
the criteria in 38 C.F.R. § 4.118, DCs 7806 and 7813.  The 
veteran was granted service connection for his disability and 
a noncompensable rating was assigned with an effective date 
of July 19, 2003.  While on appeal, the veteran sought VA 
treatment for his skin condition and was assigned a 10-
percent rating from November 03, 2004, to December 8, 2006, 
based upon a review of VA medical records that documented 
corticosteroid treatment for less than 6 weeks.  Following a 
December 09, 2006, VA examination, the veteran was assigned a 
30-percent rating from the date of that exam forward based 
upon the VA examiner's finding that the skin condition 
involved 36 percent of the veteran's entire body.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is also important to note that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

While in service, the veteran sought treatment for a skin 
rash, irritation and uncontrollable itching; primarily 
manifested around his shoulders, chest and neck.  The veteran 
advised the military physician that the rash flared up and 
began to itch when it was hot or exposed to warm water.  In 
February 2002, the veteran was diagnosed as having tinea 
corponis of the chest, face and neck.  He was given a topical 
medicinal cream followed by a topical anti-fungal cream and 
an antihistamine medication for treatment.  Although no skin 
problems were indicated in the veteran's June 2003 discharge 
examination, the veteran, in his June 2003 report of medical 
history, indicated that he had a history of skin diseases 
while in service.

In August 2003, the veteran attended a VA examination and the 
examiner's impression was that the veteran had 
dermatophytosis of the chest, back and arms.  The examiner 
referenced the veteran's assertions that he has had this skin 
condition for three or four years prior to the exam and the 
flare-ups typically occurred when the veteran was exposed to 
sun or when perspiring.  The veteran has treated this 
condition with antifungal medications since his first 
outbreak.  

In November 2004, the veteran sought treatment for his skin 
condition; he advised the VA nurse practitioner that he had 
these symptoms for over 3 years, but it had never been so 
severe.  He indicated that his rash started as a red spot on 
his neck and blossomed to cover his entire face, neck, upper 
chest, and upper back.  Within that same month, the veteran 
returned to the VA nurse practitioner for treatment.  She 
indicated that his face was dry with mild erythema and scales 
virtually covered the entire surface of his face.  She 
described the veteran's neck as raised, deeply erythematous, 
with confluent patches and she described some areas as well 
demarcated.  She indicated that there were mild scales 
present on his neck.  The veteran had similar raised patches 
on the upper chest and back, but those patches were smaller 
in size than those on the neck.  During both visits, the 
nurse practitioner noted that the potassium hydroxide (KOH) 
scraping turned up negative for fungal elements.  To treat 
his symptoms, the nurse practitioner prescribed desonide, 
prednisone, urea lotion, and triamcinolone.  After review of 
the veteran's VA medical treatment records, he was assigned a 
10-percent rating for dermatophytosis with an effective date 
of November 03, 2004, based on evidence of prednisone 
treatment.
  
In December 2004, the veteran indicated that his symptoms had 
not improved.  He requested a referral to a dermatologist.  
During the veteran's December 2004 visit with a dermatology-
certified physician's assistant (PA-C), the PA-C diagnosed 
the veteran as having eczema primarily on his back, face, and 
trunk.  The dermatologist indicated that the veteran has had 
this skin condition for approximately 3 years prior to this 
treatment.  For treatment, the PA-C prescribed ammonium 
lactate, fluocinonide cream, corticosteroid, and desonide.  

In November 2005, the veteran again sought dermatological 
treatment.  The dermatology nurse practitioner indicated that 
the skin on the veteran's face, head, neck, chest, back and 
abdomen was abnormal.  She indicated that he had very faint, 
almost invisible, slightly pink and scaly macules on his 
cheeks and neck.  She also indicated that the veteran had 
pink and minimally scaly patches scattered over his upper 
chest and upper back.  She prescribed lac hydrin lotion, 
pramoxine lotion, lidex ointment, and desonide cream to treat 
his condition.

In December 2006, the veteran underwent a VA contract 
examination regarding his skin condition.  As noted in the 
physician's report, the veteran experienced "flare-ups" of 
itching, shedding and crusting, as many as 3 times per month, 
and each flare-up lasted approximately 7 days.  The veteran 
advised that he had at least 36 flare-ups in the 12-month 
period preceding this evaluation, and he had only received 
topical medication to treat his skin condition.  The veteran 
was mostly affected in the areas of his body that were 
exposed to the sun; namely, his head, neck and face.  The 
veteran had a hard time concentrating and focusing because of 
the itching and irritation.  The physician indicated that 
symptoms of dermatophytosis appeared on the veteran's hands, 
forearms, upper back, shoulders, upper chest, neck and head.  
This condition caused exfoliation, crusting and erethematous 
ring-shaped lesions.  The physician stated that the skin-
lesion coverage of the exposed areas was 18 percent, and the 
skin-lesion coverage of the veteran's entire body was 36 
percent.  The physician diagnosed the veteran as having 
dermatophytosis of the chest, back and arms (tinea capitis 
and tinea corporis) as objectively evidenced by the ring-
shaped lesions and erythematous margins on the head and body.  
Further, the physician indicated that the veteran's 
subjective assertions of irritation, itching, and flare-ups 
were consistent with the physician's objective findings.  

Based on the evidence as outlined above, the Board finds that 
the veteran has consistently complained of a heat- and 
moisture-induced rash and irritation.  Since his discharge 
from service, he has been treated with numerous topical 
medicinal creams and was treated with corticosteroids for 
less than a 6-month period of time.  He has consistently been 
treated for dermatophytosis since his discharge and indicated 
that it impairs his ability to function under certain 
conditions.  In his most recent VA examination, the veteran's 
skin-lesion coverage relative to his entire body was 
calculated at 36 percent, and there is no evidence of this 
being any worse than during periods of flare-ups over the 
years.  Consistent with the veteran's assertions that this 
condition comes and goes depending on exposure to heat, sun 
and moisture, the Board finds that the only medical finding 
of the specific amount of the veteran's body affected by his 
skin condition is representative of the entire period in 
question.  Therefore, in an effort to ensure that this 
veteran is properly evaluated, the Board resolves all 
reasonable doubt in his favor and assigns a 30-percent rating 
as of July 19, 2003.  The veteran is not assigned the higher, 
60-percent rating because his dermatophytosis does not cover 
more than 40 percent of his entire body or more than 40 
percent of exposed areas, affected, nor was there constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Accordingly, reasonable doubt is resolved in 
the veteran's favor and the veteran is assigned a 30-percent 
rating, but no higher, effective July 19, 2003, for service-
connected dermatophytosis.  


ORDER

A 30-percent rating for dermatophytosis is granted, effective 
July 19, 2003, subject to the laws and regulations governing 
the award of monetary benefits.

A rating in excess of 30 percent for dermatophytosis is 
denied



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


